DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claim(s) 1-3,7-9,14-16,20 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lian et al. (CN101656974A) in view of Joppek et al. (EP2244528), newly recited reference and Yang et al. (CN107548053), newly recited reference.
Regarding claims 1, 7-9,  Lian et al. discloses a wireless device component testing system (mobile phone sim card compatibility automated test) (page 1, abstract, fig. 1 and page 2, 2nd paragraph from bottom of page, and page 5 claim 1 lines 1-7), the wireless device component testing system comprising: a SIM switcher device (computer control (controller) arbitrary sim card switching)(abstract, page 3 lines 20-25 and page 4 paragraph 2 and 3, from top of page): the SIM switcher device configured to connect to a wireless device  (fig. 1 and page 2, 2nd paragraph from bottom of page), a computer system (fig. 1), and a plurality of SIM cards (page 3 lines 20-25) ; and the SIM switcher device is configured support testing of the plurality of SIM cards in conjunction with the wireless device (page 3 lines 20-25 and page 4 paragraph 2 and 3, from top of page), wherein the wireless device component testing system is configured to implement testing for the plurality of SIM cards (page 3 lines 20-25 and page 4 paragraph 2 and 3, from top of page), the wireless device (page 3 lines 20-25 and page 4 paragraph 2 and 3, from top of page) , and a wireless network (China Mobile GSM network) (fig. 3, page 4 lines 26-27 and page 5 lines 5-8).  Lian et al. differs from claim 1 of the present invention in that it does not explicit disclose the SIM switcher device includes a controller, a plurality of relays, and a plurality of SIM boards. Joppek et al. teaches a system (100) which can be connected to one or more networks and has several SIM cards 101a,----d.(fig. 1 and page 4 lines 1-2, top of page), a computer 104 for accessing and controlling a mobile device 103) (page 4, 2nd paragraph from top of page), a multiplexer device (fig. 1, fig. 2 number 106), which is inserted into a mobile device 103) comprises switches 202a….d for selectively selecting each SIM card (fig. 2 page 5, fourth paragraph from top) which is carried out by a controller 107), a circuit board (205) where each SIM are arranged)(page 5, fifth paragraph from top), and a plurality of relays (switching means 302a,b) on printed circuit board (205), (page 6, lines 3-16).  Yang et al. teaches a mobile terminal SIM card compatibility test system (abstract), where a card board  is provided with a plurality of SIM card slots used for placing a plurality of SIM cards to be tested, the number of the card boards is the same as the number of the SIM card slots of the to be tested mobile device (abstract).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Lian et al. with the SIM switcher device includes a controller, a plurality of relays, and a plurality of SIM boards  in order for the mobile phone sim card compatibility automated test system to be able to control and determine the compatibility of each SIM card for the mobile phone by using relays to switch a plurality of SIM card on a plurality SIM card board bases to be tested for one or more mobile networks, as taught by Joppek et al. and Yang et al..

Regarding claims 2 and 15, Lian et al. discloses the SIM switcher device is configured to connect to the plurality of SIM cards and selectively switch to and connect to one of the plurality of SIM cards for implementation with the wireless device for testing (page 3 lines 20-25 and page 4 paragraph 2 and 3, from top of page) .

Regarding claims 3 and 16, Lian et al. discloses the SIM switcher device is configured to switch to and implement a particular one (i.e. connect the next one sim card) (abstract) of the plurality of SIM cards and thereafter the SIM switcher device is configured to switch to and implement another one of the plurality of SIM cards (abstract and page 3 lines 20-25 and page 4 paragraph 2 and 3, from top of page).

Regarding claim 14, 20-22, Lian et al. discloses a wireless device component testing process (mobile phone sim card compatibility automated test) (page 1, abstract, fig. 1 and page 2, 2nd paragraph from bottom of page, and page 5 claim 1 lines 1-7), the wireless device component testing process comprising: a SIM switcher device (computer control (controller) arbitrary sim card switching)( (page 3 lines 20-25 and page 4 paragraph 2 and 3, from top of page): the SIM switcher device configured to connect to a wireless device  (fig. 1 and page 2, 2nd paragraph from bottom of page), a computer system (fig. 1), and a plurality of SIM cards (page 3 lines 20-25) ; and the SIM switcher device is configured support testing of the plurality of SIM cards in conjunction with the wireless device (page 3 lines 20-25 and page 4 paragraph 2 and 3, from top of page), wherein the wireless device component testing system is configured to implement testing for the plurality of SIM cards (page 3 lines 20-25 and page 4 paragraph 2 and 3, from top of page), the wireless device (page 3 lines 20-25 and page 4 paragraph 2 and 3, from top of page) , and a wireless network (China Mobile GSM network) (fig. 3, page 4 lines 26-27 and page 5 lines 5-8).   Lian et al. differs from claims 14, 21 and 22 of the present invention in that it does not explicit disclose the SIM switcher device includes a controller, a plurality of relays, and a plurality of SIM boards. Joppek et al. teaches a system (100) which can be connected to one or more networks and has several SIM cards 101a,----d.(fig. 1 and page 4 lines 1-2, top of page), a computer 104 for accessing and controlling a mobile device 103) (page 4, 2nd paragraph from top of page), a multiplexer device (fig. 1, fig. 2 number 106), which is inserted into a mobile device 103) comprises switches 202a….d for selectively selecting each SIM card (fig. 2 page 5, fourth paragraph from top) which is carried out by a controller 107), a circuit board (205) where each SIM are arranged)(page 5, fifth paragraph from top), and a plurality of relays (switching means 302a,b) on printed circuit board (205), (page 6, lines 3-16).  Yang et al. teaches a mobile terminal SIM card compatibility test system (abstract), where a card board  is provided with a plurality of SIM card slots used for placing a plurality of SIM cards to be tested, the number of the card boards is the same as the number of the SIM card slots of the to be tested mobile device (abstract).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Lian et al. with the SIM switcher device includes a controller, a plurality of relays, and a plurality of SIM boards  in order for the mobile phone sim card compatibility automated test system to be able to control and determine the compatibility of each SIM card for the mobile phone by using relays to switch a plurality of SIM card on a plurality SIM card board bases to be tested for one or more mobile networks, as taught by Joppek et al. and Yang et al..


7.	Claim(s) 4, 5, 13, 17, 18 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lian et al. (CN101656974A) in view of Joppek et al. (EP2244528), newly recited reference and Yang et al. (CN107548053), newly recited reference  and in further view of “Official Notice”.
Regarding claims 4, 13, 17 and 26, Lian et al. discloses a wireless device component testing system/process as taught supra in claims 1 and 14 above.   Lian et al. further discloses a device under test (DUT) (mobile phone) comprises plurality of SIM cards, (page 3 lines 20-25 and page 4 paragraph 2 and 3, from top of page).  Lian et al.  differs from claims 4, 13, 17 and 26 of the present invention in that it does not explicit disclose the wireless device component testing system is configured to operate, measure, test, analyze, and output a performance of the device under test (DUT) and the wireless network.    The examiner takes “Official Notice” that  a wireless device component testing system is configured to operate, measure, test, analyze, and output a performance of the device under test (DUT), is known in the art and Lian et al. teaches judging the compatibility of the SIM card under test with the mobile phone) (page 3 lines 20-25 and page 4 paragraph 2,3 and 5, from top of page) and the computer judges the SIM cards for a wireless network (China Mobile GSM network) (fig. 3, page 4 lines 26-27 and page 5 lines 1-10 and page 5 lines 20-23).   Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to operate, measure, test, analyze, and output a performance of the device under test (DUT) in order for the user of the test system to test the mobile phone to determine and judge the compatibility of each SIM card performance with the mobile phone for wireless networks.

Regarding claims 5 and 18, Lian et al.  differs from claims 5 and 18 of the present invention in that it does not explicit disclose the wireless device component testing system is configured to apply various control signals, voltages, and/or currents to the device under test (DUT).  The Examiner takes “Official Notice” that it is well known in the art for wireless device component testing system is configured to apply various control signals, voltages, and/or currents to the device under test (DUT) in order to apply control parameters and voltages and/or current to the mobile phone under test to receive output performance results of the mobile phone.  

8.	Claim(s) 12 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lian et al. (CN101656974A) in view of Joppek et al. (EP2244528), newly recited reference and Yang et al. (CN107548053), newly recited reference as applied to claim 1 and 14 above and in further view of Lin et al. (US 8,554,276), newly recited reference.
Regarding claims 12 and 25, the combination of Lian et al., Joppek et al. and Yang et al. differs from claims 12 and 25 of the present invention in that they do not explicit disclose a data/power line that includes an end connector configured to connect to SIM card contacts of the wireless device; and the data/power line further connects to the plurality of SIM cards.  Lin et al. teaches in an embodiment, the SIM card control apparatus 50, the SIM card 20 and the SIM card 30 are disposed in a mobile communication device which is not illustrated in FIG. 4 (col. 3 lines 16-18), a data/power line (fig. 4 numbers 538 and 534 and col. 3 lines 1-15) that to the SIM card control apparatus 50 of the wireless device (fig. 4 and col. 3 lines 1-15 ); and the data/power line further connects to the plurality of SIM cards (fig. 4 numbers 20, 30, col. 3 lines 1-15 and col. 3 lines 44-57).  Lin et al. does not explicit teach the end connector, however wired end connectors are known in the art and one of ordinary skill could use a wired end connector to connect the SIM cards to the mobile device so that the mobile device could send power and data signals to switch the SIM cards based upon the wireless network.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Lian et al., Joppek et al. and Yang et al. with a data/power line that includes an end connector configured to connect to SIM card contacts of the wireless device; and the data/power line further connects to the plurality of SIM cards in order for the mobile phone sim card compatibility automated test system to test the mobile phone SIM card capabilities by allowing the mobile phone provide power and data via lines through an end connector to the SIM card switch to test the SIM cards, as taught by Lin et al.. 

Allowable Subject Matter
9. 	Claims 10, 11, 23 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
10.	The following is a statement of reasons for the indication of allowable subject matter:  Regarding claims 10 and 23, the prior art of record fails to teach or suggest alone, or in combination the controller connects to each of the plurality of relays on a data/power line.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH FERGUSON whose telephone number is (571)272-7865. The examiner can normally be reached M-F 7 am -3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley L Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEITH FERGUSON/              Primary Examiner, Art Unit 2648